Citation Nr: 1335842	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-17 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, was raised by the Veteran in April 2013, but has not been developed for appellate review.  Therefore, the issue is referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in January 2012 show that the Veteran's hearing loss disability was manifested by no more than Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.

2.  The results of VA audiometric tests conducted in June 2013 show that the Veteran's hearing loss disability was manifested by no more than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claim of entitlement to an increased evaluation for bilateral hearing loss arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained, and he has not identified any relevant private medical treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded two VA examinations pertaining to his claim during the course of his appeal.  38 C.F.R. § 3.159(c)(4).  In a June 2012 statement, the Veteran reported his belief that the January 2012 VA examination was inadequate, as he contended the VA examiner was deceptive because "the verbal test was raised to the level of hearing aids," thus indicating that he felt that the volume of the presentation was louder than normal conversion, and because she instructed the Veteran to guess at what he was hearing during the examination.  In June 2013, referencing both VA examinations, the Veteran suggested inadequacy in that the tests are taken in an "ideal situation in a hearing test booth."  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges the Veteran's concerns as to the adequacy of the examinations; however, the Board does not find that either VA examination should be rendered inadequate merely because the VA examiner may have instructed the Veteran to guess at what he was hearing during the examination.  The Veteran does not present any evidence indicating that such an instruction is not a standard directive given at an audiological examination.  Moreover, while the Veteran felt that the volume of the presentation during the examination was louder than normal conversation, and in an environment unlike a normal sound environment, such an observation is not a sufficient reason to find the examinations inadequate.  The use of the controlled Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test, as conducted by the January 2012 and June 2013 VA examiners, was established by regulation and published in the Federal Register on November 18, 1987.  See 52 Fed. Reg. 44,117 (Nov. 18, 1987).  Audiometric testing in a sound controlled room is an adequate testing ground for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The VA examination reports also include information concerning how the Veteran's hearing loss affects his daily functioning.  Id. at 455-56.  Thus, although the Veteran generally argued the testing may have misrepresented his hearing loss, such argument does not indicate that the examiner failed to properly discharge his duties.  See United States v. Armstrong, 517 U.S. 456, 464, 116 S. Ct. 1480, 134 L. Ed. 2d 687 (1996) ("[I]n the absence of clear evidence to the contrary, courts presume that [Government agents] have properly discharged their official duties.").  There is no indication that the results of either the January 2012 examination, or the June 2013 examination, are invalid.  In addition, the Board finds both to be adequate in this case, as they provide sufficient detail to determine the severity of the Veteran's bilateral hearing loss in accordance with the pertinent rating criteria.  Accordingly, the VA examinations are adequate for rating purposes.

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination);  Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The assignment of disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating schedule provides a table (Table VI) for the purpose of determining a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Impaired hearing is rated by measuring and averaging the volume at which a person can hear pure tones at several frequencies, called the pure tone threshold, and the person's ability to recognize a percentage of a specified list of words spoken in a prescribed way, called speech discrimination.  The data is plotted on the tables to determine overall hearing impairment.  38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 

By a February 2012 rating decision, service connection for bilateral hearing loss was granted, and a noncompensable evaluation was awarded.  The Veteran perfected an appeal as to the initial rating assigned.  The Veteran alleges that he is entitled to a compensable initial evaluation for his bilateral hearing loss.  In a June 2012 statement, the Veteran reported that he cannot hear on the telephone.  In June 2013, he reported that he has to ask people to repeat themselves approximately 75 percent of the time, even with hearing aids.  For these reasons, the Veteran feels a compensable rating is warranted.  

In January 2012, the Veteran underwent a VA audiological examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
60
65
70
LEFT
45
55
60
60

Again, pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  In January 2012, therefore, pure tone threshold average on the right was 59, and on the left was 55.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear, and 96 percent in the left ear.  The mechanical application of the above results compels a numeric designation of III in the right ear and I in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a noncompensable rating under Table VII, as was assigned as the initial disability rating for the Veteran's hearing loss.  

The Veteran was again afforded VA examination in June 2013.  His pure tone thresholds, in decibels, as noted in the VA examination report, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
60
75
LEFT
50
55
55
75

In June 2013, therefore, pure tone threshold average was 59 in each ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear, and 90 percent in the left ear.  The mechanical application of the June 2013 results compels a numeric designation of II in the right ear and III in the left ear under Table VI (38 C.F.R. § 4.85), and such a designation warrants a noncompensable rating under Table VII.  

The Board recognizes that the Veteran, in June 2013, submitted a statement suggesting that he should be rated solely on his pure tone thresholds without consideration of his speech recognition scores, as is done under Table VIA.  VA regulation, however, specifically notes that Table VIA is for use "when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86."  38 C.F.R. § 4.85(c).  No such indication is found in either the January 2012 or the June 2013 VA examination report.  Moreover, the Veteran's puretone thresholds, in decibels, do not reveal exceptional patterns of hearing impairment as defined by § 4.86.  The Veteran did not have puretone threshold of 55 decibels or more at each frequency, and did not have puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, the Veteran is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

The medical evidence of record confirms that the Veteran has a hearing loss disability.  However, the degree to which this disability effects the average impairment of earnings, according to the Rating Schedule, does not result in a compensable evaluation.  38 U.S.C.A. § 1155 . Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the audiometric findings, the noncompensable rating already assigned to the Veteran's service-connected bilateral ear hearing loss is appropriate, and entitlement to a compensable evaluation for bilateral hearing loss is not warranted at any time during the appeal period.  Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's hearing disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate. The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id. 

The Veteran's bilateral hearing loss was manifested by a numeric designation of Level III or Level I for his right ear and Level II or Level III for his left ear.  The Veteran reported that he experienced difficulty talking on the telephone and understanding conversational speech.  However, when comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the VA examination reports include consideration of the Veteran's subjective complaints.  Both VA examiners indicated that the Veteran's hearing loss disability does not impact ordinary conditions of daily life, including his ability to work.  Again, the Veteran himself reports that the functional effect of his hearing loss disability to be difficulty in phone conversation and having to ask people to repeat themselves some 75 percent of the time.  Although the Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects of bilateral hearing loss that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed the evaluations assigned.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable evaluation for his service-connected bilateral hearing disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


